DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of types of articles comprise at least two types, a first-type article and a second-type article” in the last two lines of the first page of claims.  It is not clear whether a total of two types of articles are required or a total of four (2+1+1) types of articles are required.  If a total of two types of articles are required, correction is suggested to “the plurality of types of articles comprise at least two types, including a first-type article and a second-type article”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara (JP 2018-049943 A, see attached document with English language machine translation).
Consider claim 1.  Kitahara teaches an article transport vehicle (2) that moves along a moving path and transports a plurality of types of articles, the article transport vehicle comprising:  a containing portion (22) configured to contain an article of the plurality of types of articles; a transfer mechanism (3) configured to perform a transfer operation of transferring the article to and from a transferring area located outside the containing portion; and a control device (H) configured to control the transfer mechanism; wherein:  a direction in which the article is transported along the moving path is a transport direction (X in fig. 3), and a direction intersecting the transport direction when viewed in a vertical direction is an intersecting direction (Y in fig. 3); the transfer mechanism comprises:  a holding portion (3Ga) configured to hold the article; a lifting mechanism (3H) configured to raise and lower the holding portion; a sliding mechanism (3S) configured to slide the holding portion along the intersecting direction between inside and outside the containing portion; and a turning mechanism (4) configured to turn the holding portion about a vertical axis (Z in fig. 3); the plurality of types of articles comprise at least two types, a first-type article (article which is transferred according to the steps described on page 8, lines 2-8 of the English language machine translation starting with “The finished article W is placed at the protruding position P2...”) and a second-type article (article which is transferred according to the steps described on page 11, lines 32-37 of the English language machine translation starting with “As shown in FIG. 8, the lower-level control device Hd performs posture change control…”); a movement trajectory of the first-type article when slid by the sliding mechanism without being turned by the turning mechanism is a first sliding trajectory (see fig. 4), a movement trajectory of the first-type article when slid by the sliding mechanism while being turned by the turning mechanism is a first turning movement trajectory (see fig. 4), a movement trajectory of the second-type article when slid by the sliding mechanism without being turned by the turning mechanism is a second sliding trajectory (see fig. 8), and a movement trajectory of the second-type article when slid by the sliding mechanism while being turned by the turning mechanism is a second turning movement trajectory (see fig. 8); the first-type article is an article whose first sliding trajectory does not overlap with a target member (22f) provided in the containing portion and whose first turning movement trajectory overlaps with the target member (see fig. 4), and the second-type article is an article whose second sliding trajectory and second turning movement trajectory do not overlap with the target member provided in the containing portion (see fig. 8); and the control device:  controls the transfer mechanism so as to cause the turning mechanism to perform a turning operation and cause the sliding mechanism to perform a sliding operation such that an operation period of the turning operation and an operation period of the sliding operation do not overlap, if the control device determines that the article held by the holding portion is the first-type article (see page 8, lines 2-8 of the English language machine translation); and controls the transfer mechanism so as to perform the turning operation and the sliding operation such that the operation period of the turning operation and the operation period of the sliding operation overlap, if the control device determines that the article held by the holding portion is the second-type article (see page 11, lines 32-37 of the English language machine translation).
Consider claim 2.  Kitahara teaches an article type detection unit (Se1-Se6) configured to detect a type of the article held by the holding portion; and wherein the control device:  determines that the article held by the holding portion is the first-type article if the type of the article detected by the article type detection unit is the first-type article (article which is transferred according to the steps described on page 8, lines 2-8 of the English language machine translation); and determines that the article held by the holding portion is the second-type article if the type of the article detected by the article type detection unit is the second-type article (article which is transferred according to the steps described on page 11, lines 32-37 of the English language machine translation).
Consider claim 3.  Kitahara teaches an instruction acquisition unit (Hd) configured to acquire, from a superordinate control device (Hu), a transport instruction to transport the article; wherein the transport instruction acquired by the instruction acquisition unit includes article type information indicating a type of the article associated with the transport instruction; and wherein the control device:  determines that the article held by the holding portion is the first-type article if the type of the article indicated by the article type information acquired by the instruction acquisition unit is the first-type article (article which is transferred according to the steps described on page 8, lines 2-8 of the English language machine translation); and determines that the article held by the holding portion is the second-type article if the type of the article indicated by the article type information acquired by the instruction acquisition unit is the second-type article (article which is transferred according to the steps described on page 11, lines 32-37 of the English language machine translation).
Consider claim 4.  Kitahara teaches an instruction acquisition unit (Hd) configured to acquire, from a superordinate control device (Hu), a transport instruction to transport the article, wherein the transport instruction acquired by the instruction acquisition unit includes article type information indicating the type of the article associated with the transport instruction, and wherein the control device:  determines that the article held by the holding portion is the first-type article if the type of the article indicated by the article type information acquired by the instruction acquisition unit is the first-type article, and the type of the article detected by the article type detection unit is the first-type article (article which is transferred according to the steps described on page 8, lines 2-8 of the English language machine translation); determines that the article held by the holding portion is the second-type article if the type of the article indicated by the article type information acquired by the instruction acquisition unit is the second-type article, and the type of the article detected by the article type detection unit is the second-type article (article which is transferred according to the steps described on page 11, lines 32-37 of the English language machine translation); and controls the transfer mechanism so as to perform the turning operation and the sliding operation such that the operation period of the turning operation and the operation period of the sliding operation do not overlap, if the type of the article indicated by the article type information acquired by the instruction acquisition unit does not match the type of the article detected by the article type detection unit (see page 8, lines 2-8 of the English language machine translation).
Consider claim 5.  Kitahara teaches that the transfer operation performed by the transfer mechanism includes a pick-up operation of moving the article from the transferring area into the containing portion (see page 4, lines 20-23 of the English language machine translation starting with “As shown in FIG. 2, when the article W placed on the transfer unit 6b…”), and a delivery operation of moving the article from inside the containing portion to the transferring area (see page 4, lines 23-25 of the English language machine translation starting with “As the transfer of the article W, when the article W…”); wherein the article type detection unit is configured to detect the type of the article contained in the containing portion; and wherein the control device:  causes the turning operation and the sliding operation to be performed such that the operation period of the turning operation and the operation period of the sliding operation do not overlap, without determining the type of the article, when causing the transfer mechanism to perform the pick-up operation (see page 8, lines 2-8 of the English language machine translation); and selects whether to cause the turning operation and the sliding operation to be performed such that the operation period of the turning operation and the operation period of the sliding operation overlap or do not overlap, in accordance with the type of the article detected by the article type detection unit, when causing the transfer mechanism to perform the delivery operation (see page 8, lines 2-8 and page 11, lines 32-37 of the English language machine translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various article transport vehicles having lifting, sliding, and turning mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652